     Case 5:19-cv-00182 Document 118 Filed 05/15/20 Page 1 of 1 PageID #: 555




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY

BLACKBERRY BOTANICALS dba
BLACKBERRY SPRINGS FARM,
NEAL LAFERRIERE,
ELIZABETH LAFERRIERE,
ION MOCCO,
A.L., a minor,
A.L., a minor,
N.L. II, a minor,
Through their parents and next of friends and
MATTHEW P. HALE,

        Plaintiffs,
v.                                                          Civil Action No. 5:19-cv-00182

EQUITRANS MIDSTREAM CORPORATION,
MOUNTAIN VALLEY PIPELINE, LLC,
US TRINITY ENERGY SERVICES, LLC,
SWANSON GROUP AVIATION, LLC, and
AG MAX, LLC,

        Defendants.

                                             ORDER

                For reasons appearing to the Court, the previously scheduled telephonic proceeding

for May 15, 2020, at 10:00 a.m. is CONTINUED to May 22, 2020 at 11:00 a.m. The call

information is as follows: 888-273-3658. The access code is 1039652.

                The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and to any unrepresented parties.

                                                     ENTER:         May 15, 2020
